Case 2:19-cv-02611-JD Document1 Filed 06/14/19 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE
EASTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA
Plaintiff

CIVIL NO.
vs.

Sherwin Contractor LLC

 

Defendant

COMPLAINT

The United States of America, on behalf of its Agency, the Department of the
Treasury, by its specially appointed counsel, Rebecca A. Solarz of KML LAW GROUP,
P.C., represents as follows:

1. This Court has jurisdiction pursuant to 28 U.S.C. 1345.

2. The last-known address of the Defendant, Sherwin Contractor LLC
(“Defendant”) is 4961 Stump Rd, Pipersville, PA 18947.

3. That the defendant is indebted to the plaintiff in principal amount of
$56,875.03, plus interest of $14,749.33, plus administration fees of $25,843.85 for a total
of $97,468.21. A true and correct copy of the Certificate of Indebtedness is attached as
Exhibit “A” (“Certificate of Indebtedness”).

4, Demand has been made upon Defendant by Plaintiff for the sum due but

the amount due remains unpaid.

 
Case 2:19-cv-02611-JD Document1 Filed 06/14/19 Page 2 of 5

WHEREFORE, the plaintiff demands judgment against Defendant as follows;
(A) In the amount $97,468.21.
(B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum
of $150.00.
(C) Interest from the date of judgment at the legal rate of interest in effect
on the date of judgment until paid in full.
(D) Costs of suit.
Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

any judgment rendered in it favor in this action from any debt accruing.

United States of America by and through
its specially appointed counsel,

KML Law Group, P.C. \ Lo
By: \ \

Rebecca A. Solarz, Esquire
BNY Independence Center
701 Market Street

Suite 5000

Philadelphia, PA 19106-1532
(215)825-6327
RSolarz@kmllawgroup.com

 
Case 2:19-cv-02611-JD Document1 Filed 06/14/19 Page 3 of 5

UNITED STATES DISTRICT COURT
FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Plaintiff CIVIL NO.

vS.

Sherwin Contractor LLC

Defendant

 

EXHIBITS

“A” CERTIFICATE OF INDEBTEDNESS

 
Case 2:19-cv-02611-JD Document1 Filed 06/14/19 Page 4of5

 

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S. SMALL BUSINESS ADMINISTRATION
CERTIFICATE OF INDEBTEDNESS

Sherwin Contractor LLC
4961 STUMP RD
PIPERSVILLE, PA 18947
EIN: XX-XXXXXXX

Agency Debt ID Nos.: TRFM2014270254/4882175006

| hereby certify, as part of my duties with the U.S. Department of the Treasury (Treasury), including referring
matters to the U.S. Department of Justice (DOJ) for litigation, | am a custodian of records of certain files sent by
the U.S. Small Business Administration (SBA) to Treasury for collection actions. As a custodian of records for
Treasury, | have care and custody of records relating to the debt owed by Sherwin Contractor LLC, (DEBTOR) to
SBA.

On September 30, 2011, the DEBTOR executed a promissory note and unconditional guarantee loan agreement
for $75,000.00, with initial interest accruing at a rate of 7.25%, except as otherwise provided within the Promissory
Note with Sovereign Bank (LENDER). Pursuant to Section 7(a) of the Small Business Act as amended, the SBA
guarantees 50.00% of this loan.

From October 11, 2011 through December 12, 2012, the LENDER disbursed a total of $70,000.00 of which the
DEBTOR made payments totaling $23,504.93. The payments were applied, $13,124.97 to the principal and
$10,379.96 to the interest. The DEBTOR became delinquent on the obligation on March 28, 2014 with a balance
due of $56,875.03, due to the delinquency the SBA had to pay the guaranteed 50.00% and became holder of the
Note. .

SBA referred the claim to Treasury’s Bureau of the Fiscal Service, Debt Management Services (DMS) to collect the
delinquent debt on October 7, 2014. Further, | certify that | am familiar with Treasury's record keeping practices,
including the receipt of files from SBA.

On March 27, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of $56,875.03
with daily interest of $8.57. As of April 17, 2019, the DEBTOR is indebted to the United States in the amount
stated as follows:

Principal: S 56,875.03
Interest (@5.50%): S 14,749.33
Admin Fees: S 25,843.85
Total: S 97,468.21

 
Case 2:19-cv-02611-JD Document1 Filed 06/14/19 Page5of5

 

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S. SMALL BUSINESS ADMINISTRATION
CERTIFICATE OF INDEBTEDNESS

The information contained in this Certificate of Indebtedness is based on documents created by an employee or
contractor of SBA based on his/her knowledge at or near the time the events were recorded, or by an employee
or contractor of Treasury based on his/her knowledge at or near the time the events were recorded. Treasury’s
regular business practice is to receive, store and rely on the documents provided by SBA, when debts are referred
to Treasury for collection activities, including litigation.

The balance stated in the case listed above is current as of April 17, 2019, including any applicable interest,
penalties, administrative fees, and DMS & DOJ fees (pursuant to 31 U.S.C. 3717(e) and 3711(g)(6), (7); 31 C.F.R.
285.12(j) and 31 C.F.R. 901.1(f); and 28 U.S.C. 527, note).

Pursuant to 28 U.S.C. § 1746(2), | certify under penalty of perjury that the foregoing is true and correct to the best

of my knowledge and belief based upon information provided by SBA and information contained in Treasury’s
records.

4/17/2019

    

. Hy / 1.
re fo, Oe Ae, fafoge #
x / / Oe f~ s fe ah the a

 

Signed by: Natalie R. Stubbs

Natalie Stubbs

Financial Program Specialist

U.S. Department of the Treasury
Bureau of the Fiscal Service

 
Case 2:19-CV-0261]-4R 7 PEG PR SaR ET 06/14/19 Page 1 of 3

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

TQ pes ENTE B America cPERENDANTS, LLC

4961 Stump Rd
Pipersville, PA 18947
County of Residence of First Listed Defendant _ Bucks
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

JS 44 (Rev. 06/17)

 

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

¢) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
KML Law Group, P.C. - Rebecca A. Solarz, Esquire
701 Market Street, Ste. 5000, Phila., PA 19106

215-627-1322, RSolarz@kmlilawgroup.com

 

 

 

 

 

 

 

 

  

 

 

 
 

 

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ii. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
%K 1 U.S. Government 13 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ol (KX 1 Incorporated or Principal Place o4 04
of Business In This State
12. US. Government O 4 Diversity Citizen of Another State 1 2 © 2 Incorporated and Principal Place o5 45
Defendant (Indicate Citizenship of Parties in Item IID) of Business In Another State
Citizen or Subject of a Oo 3 © 3. Foreign Nation a6 o6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
CONTRACT : TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES ]
1 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 1) 422 Appeal 28 USC 158 0 375 False Claims Act
1 120 Marine GF 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal 0 376 Qui Tam (31 USC
4) 430 Miller Act (7 315 Airplane Product Product Liability 01 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
‘1 150 Recovery of Overpayment {1 320 Assault, Libel & Pharmaceutical _ PROPERTY RIGHTS (1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury fF 820 Copyrights O) 430 Banks and Banking
C1 151 Medicare Act 1 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
1 152 Recovery of Defaulted Liability 1 368 Asbestos Personal O 835 Patent - Abbreviated. 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application {C] 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability (1 840 Trademark Corrupt Organizations
(J 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCTAL SECURITY £1 480 Consumer Credit
of Veteran’s Benefits C1 350 Motor Vehicle 0 370 Other Fraud 01 710 Fair Labor Standards O 861 HIA (1395ff) 1 490 Cable/Sat TV
1 160 Stockholders’ Suits (1 355 Motor Vehicle 1 371 Truth in Lending Act O 862 Black Lung (923) O 850 Securities/Commodities/
[1 190 Other Contract Product Liability 11 380 Other Personal (1 720 Labor/Management 1) 863 DIWC/DIWW (405(g)) Exchange
1 195 Contract Product Liability | (7 360 Other Personal Property Damage Relations 11 864 SSID Title XVI [1 890 Other Statutory Actions
1 196 Franchise Injury OF 385 Property Damage 1 740 Railway Labor Act 17 865 RSI (405(g)) O 891 Agricultural Acts
7 362 Personal Injury - Product Liability (1 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act (1 895 Freedom of Information
[ REAL PROPERTY. PRISONER PETITIONS. [01 790 Other Labor Litigation FEDERAL TAX SUITS Act
CF 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement O 870 Taxes (U.S, Plaintiff CF 896 Arbitration
G 220 Foreclosure 01 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 1 899 Administrative Procedure
230 Rent Lease & Ejectment C1 442 Employment 1 510 Motions to Vacate C) 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations 7 530 General 0 950 Constitutionality of
1 290 All Other Real Property (CF 445 Amer. w/Disabilities -| 1 535 Death Penalty IMMIGRATION. State Statutes
Employment Other: 0 462 Naturalization Application
(7 446 Amer. w/Disabilities - | 540 Mandamus & Other [1 465 Other Immigration
Other O 550 Civil Rights Actions
0 448 Education 1 555 Prison Condition
01 560 Civil Detainee -
Conditions of
Confinement

 

 

V. ORIGIN (Place an “X” in One Box Only)

K1 Original 112 Removed from O 3  Remanded from (44 Reinstated or O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

28 U.S.C. 1345

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

 

Brief description of cause:
Enforced Collections

 

 

 

 

 

 

VI. REQUESTED IN 1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VIU. RELATED CASE(S) a
IF ANY (See instructions): JUDGE DOCKET ER
DATE f ye, t SIGNATURE OF ATTORNEY OF RECORD A a“
& 4 bith, Pe
FOR OFFICE USE ONLY : é te a, a
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-0v-f26 4 BP EEATESRISN CEO a9 Page 2 of 3

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: C/0 Suite 5000 - BNY Independence Center, 701 Market Street, Philadelphia, PA 19106-1532
4961 Stump Rd Pipersville, PA 18947

 

Address of Defendant:

 

Place of Accident, Incident or Transaction: Action of Enforced Collections

 

 

RELATED CASE, IF ANY:
Case Number: Judge: _ Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

 

 

 

 

 

 

 

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes Nd oY
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes NdW
pending or within one year previously terminated action in this court? L__—

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes Nd f
numbered case pending or within one year previously terminated action of this court? Lt

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes Nd (7
case filed by the same individual? a

 

 

 

 

 

I certify that, to my knowledge, the within case (C1 is / not related to any case now pending or within one year previously terminated action in

this court except as noted above. " :
DATE: bf > fe . a 315936

f Attorney-at-Law / PWSe Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
[]. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
[] 2. FELA ['] 2. Airplane Personal Injury
L] 3. Jones Act-Personal Injury 3. Assault, Defamation
LJ 4. Antitrust 4. Marine Personal Injury
H 5. Patent 5. Motor Vehicle Personal Injury

6. Labor-Management Relations 6. Other Personal Injury (Please specify):
LJ] 7. Civil Rights 7. Products Liability
[] 8. Habeas Corpus (Cj 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases CJ] 9. Allother Diversity Cases

10. Social Security Review Cases (Please specify):
L] 11. All other Federal Question Cases

(Please specify):

 

ee |

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

 

 

 

 

 

 

 

I, ___, counsel of record or pro se plaintiff, do hereby certify:
Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:
Relief other than monetary damages is sought.

DATE:

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

 

Civ. 609 (35/2018)

 
Case 2:19-cv-02611-JD Document 1-1 Filed 06/14/19 Page 3 of 3

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA
Plaintiff CIVIL ACTION NO.
VS.

Sherwin Contractor LLC
Defendant

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of this
form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a case management track designation form specifying the track to which those defendants
believe the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C.

§2241 through §2255. ()
(b) Social Security -- Cases requesting review ofa

decision of the Secretary of Health and Human

Services denying plaintiff Social Security Benefits. ()
(c) Arbitration -- Cases required to be designated for

arbitration under Local Civil Rule 53.2. ()
(d) Asbestos -- Cases involving claims for personal injury

or property damage from exposure to asbestos. ()

(e) Special Management -- Cases that do not fall into tracks
(a) through (d) that are commonly referred to as complex
and that need special or intense management by the court.
(See reverse side of this form for a detailed explanation of
special management cases.) ()

(f) Standard Management -- Cases that do not fall into

any one of the other tracks. \ y
LZ

Rebecca A. Solarz, Esq.

Attorney for Plaintiff, United States of America
Pennsylvania Attorney I.D. No. 315936

Suite 5000 —- BNY Independence Center

701 Market Street

Philadelphia, PA 19106-1532

(215) 825-6327 (Direct)
rsolarz@kmllawgroup.com

(X)

Date

 

 
